Citation Nr: 1215722	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-19 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for flat feet.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from May 1968 to March 1980.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.    

The Veteran, in his June 2008 VA Form 9, Appeal to Board of Veterans' Appeals, indicated that he desired a hearing before the Board in order to present testimony on the issue on appeal.  However, the Veteran failed to report for his hearing, as scheduled.  38 C.F.R. § 20.704(d).  Accordingly, adjudication of the Veteran's appeal will proceed at this time.

Unfortunately, further development is required before the Board can adjudicate the Veteran's pending claims.  Regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board acknowledges that the Veteran's complete service treatment records are unavailable and that when a veteran's complete claims file, including all of his service treatment records are unavailable through no fault of the appellant's own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

The Board notes that the Veteran has not yet been provided with a VA examination which address whether the Veteran's claimed bilateral shin splints and flat feet are related to his service.  The Veteran contends that his bilateral shin splints and flat feet are related to his service and the events therein.  In the alternative, the Veteran claims that, even absent an acute event or injury during service, his service resulted in his current claimed disabilities, and that he has had continuity of symptomatology regarding his claimed disabilities in the years following active service.  The Board notes that the medical evidence is unclear whether the Veteran's claimed disabilities are related causally or etiologically to his active service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the an additional VA medical opinion should be obtained in order to determine nature and etiology of the Veteran's claimed bilateral shin splints and flat feet.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Veteran is advised of the consequences for failure to report for a scheduled examination.  According to 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral shin splints, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his bilateral shin splints are related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his flat feet, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his flat feet are related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

3.  Following completion of the above, the RO should readjudicate the Veteran's claims.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


